           Case 2:21-cr-00106-KSM Document 1 Filed 03/25/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT

                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO.

                                                    DATE FILED:

SCOTT SLADE                                         VIOLATION:
                                                    18 U.S.C. S 922(gXt) (possession    ofa
                                                    firearm by a felon - I count)
                                                    Notice of forfeiture

                                       INDICTMENT

                                        COUNT ONE

THE GRAND JURY CIIARGES THAT:

              On or about December    l, 2020, in Philadelphia' in the Eastem District of

Pennsylvania, defendant

                                       SCOTT SLADE,

knowing he had previously been convicted in a court of the Commonwealth ofPennsylvania ofa

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Mossberg 12 gauge shotgun, bearing serial number J897154, loaded with three

live rounds of 12 gauge ammunition, and the firearm was in and affecting interstate commerce.

              In violation of Title 18, United States Code, Section 922(9)(1).




                                                1
           Case 2:21-cr-00106-KSM Document 1 Filed 03/25/21 Page 2 of 3




                                  NOTICE OF FORFEITURE

THE GRAND JURY I'URTHER CHARGES THAT:

               As a result ofthe violation of Title 18, United States Code, Section 922(g)(l), set

forth in this indictment, defendant

                                        SCOTT SLADE

shall forfeit to the United States of America the firearm and ammunition involved in the

commission of the offense, including, but not limited to:

               l.      a Mossberg 12 gauge shotgun, bearing serial number J897154;        and

               2.      three live rounds of 12 gauge ammunition.

               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title 18, United

States Code, Section 924(d).

                                                       ATRUE BILL:




                               4
JENNIFER ARB              WILLIAMS
Acting United States Attorney




                                                   2
Case 2:21-cr-00106-KSM Document 1 Filed 03/25/21 Page 3 of 3




  No.__________
  UNI'I'ED STATES DISTRICT COI.]T{T

                        Eastcrn [)islrict ol' I)cnrrsv lvania


                                  Criminal Division


              THE UNITED STATES OF AMERICA


                                             SCOTT SLADE


                                        INDICTMENT

                                      Counts
     l8 U.S.C. $ 922(9)(l)     (possession ofa firearm by a felon   - I count)
                                 Notice of forfeiture




            Filed in open muft this
                 of                                      A.t).20

                                              (   lcrk
                                lhil.   Xi
